FILED
                               NOT FOR PUBLICATION                             JUL 12 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDGAR AGBAYANI AGBAYANI,                          No. 06-72906

               Petitioner,                        Agency No. A023-127-060

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submission Deferred May 5, 2009
                                Submitted July 12, 2010**
                                San Francisco, California

Before:        KOZINSKI, Chief Judge, BYBEE and CALLAHAN, Circuit
               Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), and orders the case submitted
contemporaneously with the filing of this disposition.
                                                                               page 2
      The BIA did not err by concluding that petitioner is ineligible for relief

under former section 212(c) of the INA. See Abebe v. Mukasey, 554 F.3d 1203,

1205–07 (9th Cir. 2009) (en banc).


      DENIED.